DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/22/22 have been fully considered but they are not persuasive.
On pages 5-6 Applicant argues amendments overcome the rejection of record.
The Examiner respectfully agrees, but notes that upon further search, other prior art was found to be relevant to the claimed invention. See below.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 7, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Artof et al. (US 20050075731 A1) hereinafter known as Artof.
Regarding claim 1 Artof discloses a medical valve implant comprising  an implant structure ([0106] the anchoring structure is designed to attach to commissural tabs (part of the leaflets)) fastened to a base body (Figure 14 item 56),
wherein the base body includes a collar extending in a circumferential direction around the implant structure (Annotated Figure 14 (top collar)), which includes a first cell structure composed of a plurality of cells (Annotated Figure 14) which is provided to form in an intended end state, an intended inner cross section of the base body that is matched to an intended outer cross-section of the implant structure ([0106] and at least Figure 13 shows the internal leaflet implant structure which has an outer cross-section which matches the inner cross-section of the base body), and the base body has holding devices at its very distal end (Annotated Figure 14),
wherein each holding device has a proximal end and a distal end (Annotated Figure 14; the distal end of the holding devices falls at the distalmost end of the device entirely, and the proximal end is attached to the first cell structure), and 
wherein each proximal end of each holding device is connected to a  cell of the first cell structure (Annotated Figure 14) and each distal end of each holding device is not connected (to) the first cell structure (Annotated Figure 14), and wherein each distal end of each holding device cants radially inward (Figure 14 and [0106] show and describe the outer edges of the base body as flaring outward (e.g. the holding devices can inward towards the center of the base body), and wherein the holding devices are situated in the circumferential direction (Annotated Figure 14) and extend longitudinally away from the first cell structure along a flow direction (Annotated Figure 14), and wherein the base body further comprises fastening devices to which the implant structure is fixed (Annotated Figure 14 (item 61)) and which are situated in the circumferential direction (Annotated Figure 14).

    PNG
    media_image1.png
    614
    618
    media_image1.png
    Greyscale

Regarding claim 2 Artof discloses the valve implant of claim 1 substantially as is claimed,
wherein Artof further discloses the medical valve implant is an aortic valve implant ([0004]-[0005] the valve is intended for placement to treat aortic stenosis).
Regarding claim 4 Artof discloses the valve implant of claim 1 substantially as is claimed,

Regarding claim 7 Artof discloses the valve implant of claim 1 substantially as is claimed,
wherein Artof further discloses the holding devices also cant radially outward (the direction of the tilt depends on the orientation. If considered from the connection location to the collar, the holding devices cant radially outward, and when considered from the distal end the holding devices also cant radially inward).
Regarding claim 19 Artof discloses the valve implant of claim 1 substantially as is claimed,
wherein Artof further discloses the implant structure is an aortic valve (see the rejection to claim 2 above; see also Figures 9 and 13 in which the base bodies of the invention are shown and intended to be connected to internal leaflet structures of native valves ([0109] including aortic valves ([0004]-[0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  /Jacqueline Woznicki/                                                                                                                                                                                                        
/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/04/22